To compel the board to spread upon the tax rolls of their county a sum lost by the State, in consequence of the failure of the late treasurer to account for the moneys received at the regular tax sales for the year 1865.
Granted October 13, 1874.
Held, that the county treasurer, in conducting tax sales is not acting as agent of the State in such a sense as to put his action in that regard outside his official duties as treasurer, and thereby mate the loss by his default that of the State, and that the State has lost nothing by laches, applying the rule laid down in Detroit vs. Weber, 26 M., 284.
The court declined to order the board to re-convene for the purpose, holding that the alternative remedy open to the State to charge the amount over was preferable.